Citation Nr: 0934620	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for skin 
eruptions, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to November 
1977. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied an increased rating for the 
service-connected skin disorder.

In December 2006, the Veteran presented oral testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
Veteran's claims file.

In March 2007 and August 2008, the Board remanded the claim 
for further development.  The case has been returned to the 
Board.


FINDINGS OF FACT

1. The Veteran's skin disability is not manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement; by symptomatology affecting 20 to 40 percent 
of the entire body, or 20 to 40 percent of exposed areas; or 
by the need for systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the Veteran's service-connected skin 
disorder, so as to render impractical the application of the 
regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the 
currently assigned 10 percent for the service-connected skin 
eruptions have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

2.  The criteria for referral for the service-connected skin 
disorder to appropriate authority for consideration on an 
extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for skin 
eruptions.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In March 2007, the Board remanded this issue to the VA 
Appeals Management Center (AMC) to provide the veteran 
appropriate notice under the Veterans Claims Assistance Act 
of 2000 (VCAA); to obtain additional records, to include VA 
treatment records and records of Dr. A.; and to schedule the 
Veteran for a VA examination.  In April 2007, the AMC 
provided appropriate VCAA notice to the Veteran, which will 
be discussed in greater detail immediately below.  The RO 
obtained the identified VA treatment records.  With respect 
to the records of Dr. A., the Veteran did not authorize the 
release of Dr. A.'s records, as was requested in the April 
2007 letter.  The veteran underwent a VA examination in 
December 2007, which was limited by the Veteran's lack of 
cooperation.  

In August 2008, the Board remanded the claim to provide 
notice pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In September 2008, the AMC provided notice pursuant 
to Vazquez-Flores, which will be discussed in greater detail 
immediately below.  The Veteran did not respond to the 
September 2008 letter.

In an August 2008 appellant's post-remand brief, the 
Veteran's representative argues that the AMC failed to comply 
with the directives of the March 2007 remand by not 
requesting the records of Dr. A.  However, the AMC could not 
request such records without a current authorization by the 
Veteran, which as noted above he did not provide.
 
In the August 2008 appellant's post-remand brief, the 
representative also asserts that the Veteran should be 
afforded another examination and that the Veteran should be 
advised that his failure to cooperate could lead to a final 
denial of his claim.  The Board disagrees.  The sole reason 
that the physical examination was inadequate is that the 
Veteran refused to be examined.  The representative asks the 
Board to consider the facts that the Veteran may have had 
differences with the examiner and that the examiner is no 
longer employed by VA.  The Board notes that the 
representative has not identified any conflicts with 
specificity, and does not accept the representative's 
innuendo about the VA examiner as evidence of unprofessional 
conduct by the VA examiner.  The Board adds that the Veteran 
was in essence informed that he needed to do more than just 
report for the examination - that is, he needed to cooperate 
with the VA examiner - because his examination-notice letter 
informed him that "[w]ithout the examination, we may have to 
deny your claim."  June 6, 2007, letter, page 1. 

Therefore, the Board finds that the RO has complied with the 
directives of the March 2007 and August 2008 remands.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].



The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
September 2002, March 2006, April 2007 and September 2008, 
which was specifically intended to address the requirements 
of the VCAA.  Various VCAA letter informed the Veteran of the 
evidence necessary to establish entitlement to an increased 
rating.  

As for the evidence to be provided by the Veteran, in the 
April 2007 and September 2008 VCAA letter the AMC asked the 
Veteran to identify and send relevant medical evidence.  The 
RO and AMC provided the Veteran with VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for each private or other 
non-VA doctor and medical care facility that treated him for 
his claimed disability.

Moreover, in the April 2007 and September 2008 VCAA letters, 
the Veteran was informed that VA would provide a medical 
examination or obtain a medical opinion if it is necessary to 
make a decision on his claim.  VA examinations were conducted 
in November 2002 and December 2007.

The April 2007 and September 2008 VCAA letters also advised 
the Veteran that VA was responsible for getting relevant 
records from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The Veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the April 2007 and September 2008 VCAA letter, the AMC 
told the Veteran that he should submit any evidence in his 
possession relevant to his claim, as follows:  "Let us know 
if there is any other evidence or information that you think 
will support your claim.  If you have any evidence in your 
possession pertaining to your claim, please send it to us."  
See e.g., the April 3, 2007 VCAA letter, page 2.  The VCAA 
letter thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353, 23,353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2), and (3) are not at issue.  
The Veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to current level 
of disability, element (4), and as to effective date, element 
(5), in the April 2007 and September 2008 VCAA letters.

(iii.)  Vazquez-Flores

Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Veteran received specific notice of Vazquez-Flores in a 
letter from the AMC dated September 19, 2008.  Accordingly, 
the Veteran received proper notice pursuant to the Court's 
Vazquez-Flores decision.  The Board adds that the Court's 
decision in Vazquez-Flores was recently vacated by the United 
States Court of Appeals for the Federal Circuit.  See 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.).

(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated in February 2003, prior to the 
April 2007 VCAA letter.  However, following the issuance of 
the VCAA letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  Specifically, the 
claim was readjudicated in SSOC issued in May 2008 and August 
2009.  Therefore, the essential fairness of the adjudication 
was not affected.  See Sanders v. Nicholson, 129 S.Ct. 1696 
(U.S. Apr. 21, 2009).  The Veteran and his representative 
have pointed to no prejudice or due process concerns arising 
out of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the Veteran in the timing 
of the VCAA notice.

(v.)  General comments 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes VA treatment records and 
reports of VA examinations, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.

As was noted in the Stegall discussion above, the AMC 
requested in the April 2007 VCAA letter that the Veteran 
authorize the release of records from private medical 
providers, to include Dr. A.  However, the Veteran has not 
authorized the release of records for Dr A., nor has he 
submitted those records.  

The Court has held that VA's duty to assist a veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, the Veteran has not provided the records he has 
referred to, and he has not authorized VA to obtain those 
records.  To the extent that such records are pertinent to 
his claim and are still not in the record, their absence is 
entirely the responsibility of the Veteran.  Therefore, no 
further development with regard to Dr. A.'s records is 
necessary.
 
Also, the Veteran did not cooperate during the December 2007 
VA examination.  Other than taking a barium enema test, the 
Veteran did not allow the VA examiner to examine any part of 
his body.  He was wearing a long-sleeve shirt and long pants 
at the time of the examination.  To the extent that a 
physical examination is pertinent to his claim, the lack of a 
physical examination is entirely the responsibility of the 
Veteran.  Therefore, no further development with regard to a 
physical examination is necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative who has presented written argument on his 
behalf.  He testified at a hearing before the undersigned 
Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).



Specific schedular criteria

The Veteran's skin disorder is rated 10 percent disabling by 
analogy to eczema under Diagnostic Code 7806 (eczema).

During the pendency of this appeal, the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49,490, 
49,490-99 (July 31, 2002).  Where a law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted VA to do otherwise and VA did so.  See 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
Veteran's service-connected skin disorder under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
117 (1997).

The RO considered the Veteran's claim under the old and new 
regulatory criteria in May 2004 Statement of the Case (SOC).  
The Board will similarly apply both the old and the new 
versions of the criteria to the Veteran's claim.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

(i.)  The former schedular criteria

The Veteran's service-connected skin disorder has been 
evaluated under former Diagnostic Code 7806 [eczema] as 10 
percent disabling.  See 38 C.F.R. § 4.20 (2008) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].  

According to the rating criteria in effect prior to August 
2002, Diagnostic Code 7806 provides a noncompensable rating 
for symptoms of slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  Higher 
ratings under Diagnostic Code 7806 require findings showing 
symptoms of exfoliation, exudation or itching, if involving 
an exposed surface or extensive area (10 percent); constant 
exudation or itching, extensive lesions, or marked 
disfigurement (30 percent); or, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant (50 percent).  
See 38 C.F.R. § 4.118 (2002).

(ii.)  The current schedular criteria

Under the current rating criteria for skin disorders, 
Diagnostic Code 7806 provides a noncompensable evaluation 
when less than 5 percent of the entire body or less than 5 
percent of exposed area is affected, and no more than topical 
therapy is required during the past 12 month period.  A 10 
percent rating is provided when at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed area is affected; or, 
when intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; when systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Finally, a 60 
percent rating is provided when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required during the past 12-month period.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2008).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As was noted above, the RO has rated the Veteran's skin 
disability under both former and current Diagnostic Code 7806 
(eczema).  The Board finds that Diagnostic Code 7806 is the 
appropriate diagnostic code, given the character of the 
Veteran's disability.  

Schedular rating

The report of the November 2002 VA digestive conditions shows 
a diagnosis of stable allergic dermatitis.  However, the 
report of the November 2002 VA skin examination, which was 
done by the same examiner as to the one who did the digestive 
conditions examination, reflects that there were no current 
residuals of skin disease.  Specifically, there were no 
eruptions or ulcerations noted on physical examination.  
While February 2003 and April 2004 VA treatment records 
reveal the presence of dry, scaly lesions, the skin was 
normal on a VA physical examination in April 2006.  In any 
event, the extent of the dry, scaly lesions was reported in 
the VA treatment records.  Most importantly, the Veteran 
refused to undergo a skin examination at the June 2007 VA 
examination.  There is also no medical evidence indicating 
that the Veteran has received systemic therapy, such as the 
use of corticosteroids or other immunosuppressive drugs.

In short, the evidence shows that the Veteran's skin 
disability is not manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement; by 
symptomatology affecting 20 to 40 percent of the entire body, 
or 20 to 40 percent of exposed areas; or by the need for 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
Therefore, a higher rating under the old or current 
Diagnostic Code 7806 is not warranted.


Hart considerations 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran's most recent claim for increased disability 
rating for his skin disorder was filed on October 10, 2001.  
In this case, therefore, the relevant time period is from 
October 10, 2000 to the present.

The Board has determined that a disability rating in excess 
of 10 percent is not warranted.  It does not appear that the 
disability has changed appreciably during the period under 
consideration.  Throughout the period starting in October 
2000, there were no clinical findings sufficient to justify 
the assignment of a higher or lower rating.  Accordingly, 
staged ratings are not appropriate.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The AMC considered the Veteran's claim pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability rating at issue.

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected gastrointestinal disability is inadequate.  Due to 
the veteran's lack of cooperation, there is no medical 
evidence showing that a comparison between the level of 
severity and symptomatology of the Veteran's skin disorder 
with the established criteria found in the rating schedule 
for eczema indicates that the rating criteria do not 
reasonably describe the Veteran's disability level and 
symptomatology.   

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
service-connected skin disorder.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran is currently unemployed.  However, based on the 
Veteran's lack of cooperation, there is nothing in the record 
that suggests that the service-connected skin disorder itself 
alone markedly interfered with his ability to work.  In other 
words, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for an increased disability rating for his service-connected 
skin disorder.  The claim is therefore denied.






ORDER

Entitlement to an increased disability rating for service-
connected skin eruptions is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


